    Case 8:15-cv-00011-TPB-CPT Document 146-26 Filed 12/20/19 Page 1 of 1 PageID 1675


Christopher Paris

From:                legal@oxebridgequalitylawsuits.com
Sent:                Monday, April 08, 2019 4:14 PM
To:                  chris@oxebridge.com
Cc:                  elsmarmarc@gmail.com
Subject:             Seeking your feedback and/or rebuttal


8 April 2019

Mr. Paris,

In anticipation of an upcoming article which will be distributed world wide in numerous markets we are giving you
plenty of time to reply. On oxebridgequalitylawsuits.com if you find anything that is not factually correct, let us know
and we will investigate, and correct if appropriate, any factually incorrect statements and/or documents.

We can not give you the current text of the article as it is still being written, nor the names of the publications which
may carry it, but we will do so one week prior to publication which is expected to be in middle to late June of 2019.

Thank you for your time.

Regards,

legal@oxebridgequalitylawsuits.com




                                                              1
